       Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW MEXICO
                                        ______________________


IRMA MARTINEZ, FELIPE MARTINEZ,
LARRY MUNN, JOSE PRIETO, and
LEE HUNT, as personal representative
of the estate of Abel Portillo, deceased,

                    Plaintiffs,

vs.                                                                               Case No. 1:17-cv-00922-KWR-JFR

CONTINENTAL TIRE THE AMERICAS,
LLC, An Ohio Limited Liability Company

                    Defendant.

                                  MEMORANDUM OPINION AND ORDER1

          THIS MATTER is before the Court upon Defendant’s Motion for Partial Summary

Judgment on the Issue of Punitive Damages (Doc. 527).                             Having reviewed the pleadings and

applicable law, the Court finds that Defendant’s Motion is not well taken and, therefore, is

DENIED.

                                                     BACKGROUND

          This case arises out of a single-vehicle accident allegedly resulting from the failure or

blowout of a left rear Continental tire (the “subject tire”). Plaintiffs allege that manufacturing

defects in the subject tire resulted in a tread-belt separation. Defendant is the tire manufacturer.

Several plaintiffs were injured in the incident. Abel Portillo died, and Plaintiff Lee Hunt is the

personal representative of his wrongful death estate.




_____________________________________________________________________________________________
1
 This is a redacted opinion in which certain language was removed at the request of the parties. The Court’s full opinion is in the
Sealed Memorandum Opinion and Order (Doc. 573) filed on June 28, 2021.
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 2 of 10




       On August 2, 2017, Plaintiffs filed a complaint for wrongful death and personal injuries.

In April 2020, Plaintiffs agreed to the dismissal of Counts III, IV, and V. Therefore, it appears

that the following claims remain:

       Count I:        Strict Products Liability

       Count II:       Negligence (causing death and injury)

       Count VI:       Loss of Consortium (as to Plaintiff Irma Martinez)

       Plaintiffs seek compensatory and punitive damages.

                                       LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). “[T]he mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). As the Tenth Circuit has explained,

“mere assertions and conjecture are not enough to survive summary judgment.” York v. AT&T, 95

F.3d 948, 955 (10th Cir. 1996). To avoid summary judgment, a party “must produce specific facts

showing that there remains a genuine issue for trial and evidence significantly probative as to any

[material] fact claimed to be disputed.” Branson v. Price River Coal Co., 853 F.2d 768, 771-72

(10th Cir. 1988) (quotation marks and citations omitted).

       “A fact is material if, under the governing law, it could have an effect on the outcome of

the lawsuit. A dispute over a material fact is genuine if a rational jury could find in favor of the

nonmoving party on the evidence presented.” Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1306

(10th Cir. 2017) (quotation marks and citation omitted).



                                                   2
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 3 of 10




                                          DISCUSSION

I.     Plaintiffs created a genuine dispute of material fact as whether Defendant had a

       culpable state of mind to warrant punitive damages.

       Defendant seeks summary judgment because there is insufficient admissible evidence to

show that Defendant had a culpable state of mind to warrant punitive damages. The Court

disagrees. The Court concludes that Plaintiffs created a genuine dispute of material fact that

Defendant had a culpable state of mind to warrant punitive damages.

       In this diversity action, New Mexico substantive law and Federal procedural law apply.

Smith v. Ingersoll-Rand Co., 214 F.2d 1235, 1248-49 (10th Cir. 2000) (applying New Mexico

substantive law, including punitive damages law, in a products liability action where jurisdiction

was founded on diversity); Vigil v. Burlington N. and Santa Fe Ry. Co., 521 F.Supp.2d 1185, 1221

(D.N.M. 2007) (applying New Mexico substantive law on punitive damages in a case where

jurisdiction was founded on diversity).

       “New Mexico law permits an award of punitive damages ‘to punish and deter persons from

conduct manifesting a culpable mental state.’ ” Vigil, 521 F.Supp.2d at 1221 (quoting Paiz v. State

Farm Fire & Cas. Co., 880 P.2d 300, 308 (1994)).

       “To be liable for punitive damages, a wrongdoer must have some culpable mental state,

and the wrongdoer's conduct must rise to a willful, wanton, malicious, reckless, oppressive, or

fraudulent level.” Clay v. Ferrellgas, Inc., 1994-NMSC-080, ¶ , 881 P.2d 11 (internal citation

omitted); New Mexico UJI 13-1827; See also Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1250

(10th Cir. 2000) (“The defendant must act knowingly, displaying an ‘evil motive’ or culpable

mental state.”); Couch v. Astec Indus., Inc., 2002-NMCA-084, ¶ 58, 53 P.3d 398 (“Because the




                                                3
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 4 of 10




purpose of punitive damages is to punish a wrongdoer, a wrongdoer must have a culpable mental

state to be liable for punitive damages.”)

        “The New Mexico Supreme Court reasoned that punitive damages are intended to punish

and deter prohibited conduct, and thus should only be assessed where the conduct at issue displays

a ‘conscious’ or ‘deliberate disregard of a potential harm.’ ” Smith v. Ingersoll-Rand Co., 214 F.3d

1235, 1251 (10th Cir. 2000) (citation omitted).

       Reckless conduct “is the intentional doing of an act with utter indifference to the

consequences.” N.M. UJI 13-1827; Couch, 2002-NMCA-084, ¶ 58. “Wanton conduct is the doing

of an act with utter indifference to or conscious disregard for a person's” rights or safety. N.M.

UJI 13-1827. A defendant's conscious disregard for other's personal safety may give rise to

punitive damages, although unsafe features alone do not necessarily give rise to an inference that

a defendant recklessly or consciously disregarded safety. See Couch, 2002-NMCA-084, ¶ 60. In a

product liability case, a defendant unaware of a product's defect and unaware of the serious danger

or substantial harm posed by that defect does not act “consciously” or “recklessly” in disregard for

another party's rights. See Rimbert v. Eli Lilly and Co., 577 F.Supp.2d 1174, 1212 (D. N.M. 2008).

       A corporation may be liable if it authorized or ratified an employee’s conduct. Moreover,

“[t]he cumulative conduct theory provides that an award of punitive damages against a corporation

may be based on the actions of the employees [viewed] in the aggregate [in order] to determine

whether [the employer corporation] had the requisite culpable mental state because of the

cumulative conduct of the employees.” Grassie v. Roswell Hosp. Corp., 2011-NMCA-024, ¶ 30,

150 N.M. 283, 258 P.3d 1075, 1084.

       Generally, when presenting evidence of other occurrences, a plaintiff must show that the

other occurrences are substantially similar to the tire at issue. See Smith v. Ingersoll–Rand Co.,



                                                  4
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 5 of 10




214 F.3d 1235, 1246–47 (10th Cir.2000)(“[We] accept a lesser degree of similarity when evidence

of other accidents is offered to show the defendant had notice of potential defects in its product.”)

       Under New Mexico law, a defendant's “compliance with federal regulations does not

preclude a finding of recklessness or an award of punitive damages.” Gonzales v. Surgidev Corp.,

120 N.M. 133, 147-48, 899 P.2d 576, 590-91 N.M.1995 (citation omitted); cf. Allsup's

Convenience Stores, Inc. v. North River Insurance Co., 127 N.M. 1, 17, 976 P.2d 1, 17 (1998)

(stating that “[i]ndustry customs or standards are evidence of good or bad faith, but they are not

conclusive”).

       Here, Plaintiffs assert that Defendant had procedures and policies at its Mt. Vernon plant,

at or around the time the failed tire was manufactured which allowed tires with manufacturing

defects to leave the plant. As explained below, they have created a genuine dispute of material

fact that Defendant had a culpable mental state.

       Plaintiffs point to the following facts, which were sufficiently supported in the record. Doc.

550. First, Plaintiffs argue that Defendant made a thinner liner when it knew that similar tires from

other manufacturers had a safer inner liner at .07 to .08 inches. Doc. 550, UMF 14, 16.

       Plaintiffs also allege that Defendant decided not to investigate the warranty adjustment data

associated with this tire line. Plaintiffs allege that Defendant had warranty adjustment data which

showed that this tire line had tread-belt separation issues. UMF 23. Vibration is a common

indication of a developing tread-belt separation. UMF 26.

       Plaintiffs also assert that Defendant created a dangerous and contaminated work

environment that put profits ahead of safety. Plaintiffs assert that it knew temperature would affect

the workability of tire materials. UMF 29(a)-(d). The Mt. Vernon plant had roof leaks and had




                                                   5
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 6 of 10




no policy or procedure to fix them. Water and sweat can cause adhesion defects such as those seen

in the failed tire. Doc. 533-2 at 21, UMF 29.

        Plaintiffs assert that at that Mt. Vernon facility, shortly after the failed tire was

manufactured, hundreds of similar tires had a similar defect contamination affecting adhesion in

the tread-belt package. UMF 18. Plaintiffs created a genuine dispute of material fact whether

Defendant knew that defective tires regularly left its facilities and made the choice that it is cheaper

to deal with occasional recalls and lawsuits than to make changes to its manufacturing processes.

        Plaintiffs also assert that Defendant knew that a thicker inner liner would have been

feasible and safer. The inner liner in part keeps air and moisture from degrading inner components

of the tire. The inner liners were also apparently manufactured below an already inadequate

specification. UMF 15-16, Doc. 271-3 at 202-204. Defendant also decided not to investigate

warranty adjustment data associated with this tire before the crash. UMF 21-22, 23-26. Plaintiffs

have created a genuine dispute of material fact whether Defendant had a culpable state of mind.

        Plaintiffs also point to a number of other tires which went through similar manufacturing

processes and procedures at the Mt. Vernon plant around the time the failed tire was produced.

They assert that these tires exhibited indication of possible tread-belt defects, which were not

investigated.

        Moreover, Plaintiffs have also created a genuine dispute of fact whether Defendant, as a

corporation, had a culpable mental state based on its policies, procedures, and cumulative actions

of its employees. See Doc. 550 at 22-23.

        Although Defendant vigorously disputes the above facts, that does not merit summary

judgment in its favor. Plaintiffs have created a genuine dispute of material fact based on facts

sufficiently supported in the record.



                                                   6
      Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 7 of 10




II.    Defendant’s remaining arguments are unavailing.

       Defendant argues that Plaintiffs rely upon inadmissible evidence to oppose summary

judgment. The Court disagrees.

       Defendant argues that Campbell prohibits the admission of certain other tires produced at

the Mt. Vernon plant, which Plaintiffs assert went through the same or similar manufacturing

processes or policies as the failed tire. State Farm Mutual Automobile Insur. Co. v. Campbell, 538

U.S. 408, 422-23 (2003). “A defendant's dissimilar acts, independent from the acts upon which

liability was premised, may not serve as the basis for punitive damages. A defendant should be

punished for the conduct that harmed the plaintiff, not for being an unsavory individual or

business.” State Farm Mutual Automobile Insur. Co. v. Campbell, 538 U.S. 408, 422-23 (2003).

To be relevant, a defendant’s prior conduct must bear a relationship to the harm suffered by the

Plaintiffs in this case. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 422 (2003) (“A

defendant's dissimilar acts, independent from the acts upon which liability was premised, may not

serve as the basis for punitive damages.”).

       Here, Plaintiffs have created a genuine dispute of material fact whether these other tires

experienced defects caused by the similar manufacturing processes that caused the defects in this

case. Plaintiffs do not seek to introduce evidence of similar other acts or other similar tires to show

that Defendant is a “bad company.” Plaintiffs assert that other similar tires which were subject to

the same or similar manufacturing processes or defects also suffered similar defects. Plaintiffs

seek to introduce this evidence to show that had a culpable mental state, that is, was reckless or

utterly indifferent to the risk posed by their manufacturing processes or procedures. Therefore,

the other tires or other occurrences are similar to the tire or occurrences in this case and have a

nexus to the harm suffered by Plaintiffs.



                                                  7
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 8 of 10




        In a related argument, Defendant appears to argue that the other tires are irrelevant and not

admissible under Fed. R. Evid. 401 and 402. Generally, other tires must be substantially similar

to the tire at issue to be admissible under Fed. R. Evid. 401 and 402. Leon v. FedEx Ground

Package Sys., Inc., 313 F.R.D. 615, 641 (D.N.M. 2016). “The threshold inquiry in any dispute

over the admissibility of evidence is whether the evidence is relevant. In situations involving the

admissibility of other accidents, relevance is determined by the “substantial similarity” test.

Accidents bearing substantial similarity to the case before the court make the existence of a fact of

consequence to the action before the court more or less probable, while dissimilar accidents are

less likely to bear on a fact of consequence to the case before the court. Smith v. Ingersoll-Rand

Co., 214 F.3d 1235, 1246 (10th Cir. 2000) (internal citations omitted). “The substantial similarity

rule does not require identical products; nor does it require us to compare the products in their

entireties.” Id. The degree of similarity required varies depending on the reason for the admission

of the evidence. When admitted to show a defect, “the rule requires substantial similarity among

the variables relevant to the plaintiff's theory of defect.” Id.

        For the same reasons as above, the evidence of other tires suffering from similar defects is

admissible to show Defendant’s culpable state of mind, because the alleged manufacturing policies

and procedures which contributed to the manufacturing defects appear to be common to both the

failed tire in this case and the other tires. Plaintiffs have created a genuine dispute of material fact

whether the manufacturing processes and policies at the Mt. Vernon plant at the time the failed

tire also were related to the other tires. See, e.g., Smith v. Ingersoll-Rand Co., 214 F.3d 1235,

1249–50 (10th Cir. 2000) (“Plaintiffs argued throughout trial that Ingersoll–Rand “rushed” to enter

the milling machine market, and in so doing neglected to adequately conduct a “human factors”

analysis. In particular, the plaintiffs emphasized Ingersoll–Rand's failure to study the feasibility of



                                                   8
     Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 9 of 10




placing mirrors on the machine to ameliorate visibility problems. The other acts evidence allowed

the jury to make the reasonable inference that Ingersoll–Rand persevered in its refusal to place

mirrors on its machines despite numerous accidents potentially caused by poor visibility.”); see

also Gonzalez v. Cont'l Tire N. Am., Inc., No. CV 00-611-TUC-RCC, 2005 WL 5978045, at *4

(D. Ariz. Aug. 24, 2005) (allowing evidence of other tires which suffered similar tread-separation

defect, although they were not same tire line); Mascarenas v. Cooper Tire & Rubber Co., 643 F.

Supp. 2d 1363, 1374 (S.D. Ga. 2009) (“Plaintiffs have pointed to evidence that Cooper knew that

each of these design features prevented tread separations, but that Cooper decided against such

changes because they cut into Cooper's profit margin. Cooper's motion for summary judgment as

to Plaintiffs' claim for punitive damages is rejected at this time.”).

       Defendant also argues that evidence of some of the other tires is irrelevant because those

tires were returned after the failed tire in this case was produced. The Tenth Circuit, applying New

Mexico law, has stated that conduct occurring after the incident in question may bear on the

culpable mental state. Smith v. Ingersoll-Rand Co., 214 F.3d 1235, 1249–50 (10th Cir. 2000).

“Under New Mexico law, evidence going toward the defendant's mental state is relevant for

purposes of punitive damages, and such evidence may include conduct occurring after the incident

in question.” Smith, 214 F.3d at 1249–50 (emphasis added), citing Gonzales v. Surgidev Corp.,

120 N.M. 133, 899 P.2d 576, 584 (1995) (allowing admission of articles criticizing defendant's

lens implants published after plaintiff's surgery, but before defendant removed lens from market).

“New Mexico law also provides evidence supporting punitive damages need not have been

admissible on the issue of compensatory damages.” See Clay v. Ferrellgas, Inc., 118 N.M. 266,

881 P.2d 11, 17 n. 4 (1994) (upholding admission of evidence defendant routinely neglected to file

required forms with state inspector in case alleging defendant negligently installed a propane tank



                                                   9
    Case 1:17-cv-00922-KWR-JFR Document 581 Filed 07/27/21 Page 10 of 10




in plaintiff's automobile). Here, the evidence of conduct occurring after the incident in question is

relevant because it bears on Defendant’s culpable mental state.

       The majority of Defendant’s remaining arguments dispute the facts asserted by Plaintiffs.

As explained above, Plaintiffs have adequately supported their facts by citations to the record and

have created a genuine dispute of material fact that Defendant had a culpable mental state.

                                         CONCLUSION

        For the reasons stated above, the Court finds there is a genuine dispute of material fact

whether Defendant had a culpable mental state to warrant punitive damages. Therefore, summary

judgment as to punitive damages is not warranted.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Partial Summary

Judgment on the Issue of Punitive Damages (Doc. 527) is DENIED.

       IT IS SO ORDERED.



                                                         _________________________________
                                                         KEA W. RIGGS
                                                         UNITED STATES DISTRICT JUDGE




                                                 10
